DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 9/23/21. Claims 1-3 and 5-15 are pending. Claims 7-15 were previously withdrawn. Claims 1-3, 5 and 6 are pending and examined. Claim 1 is amended.
Rejections Withdrawn
	3. The rejection of claims 1 and 4 under 35 U.S.C. § 112 for indefiniteness is withdrawn because of claim amendments.
4.  The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Shen et al., U.S. Patent No. 8188032 (of record) in view of. Nissen et al. (US PG Pub No. 2011020266 A1, Pub Date Jan 27, 2011, of record) and further in view of Nagooshi et al. (2008), IRANIAN JOURNAL of BIOTECHNOLOGY, Vol. 6, No. 4, pp. 119-234 is withdrawn because of Applicants’ persuasive arguments..
5. The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Shen et al., U.S. Patent No. 8188032 (of record) in view of. Nissen et al. (US PG Pub No. 2011020266 A1, Pub Date Jan 27, 2011, of record) and further in view of Nagooshi et al. (2008), IRANIAN JOURNAL of BIOTECHNOLOGY, Vol. 6, No. 4, pp. 119-234 as applied to claims 1-5 above, and further in view of Noguchi et al. JP2012046469 A, Pub Date March 8, 2012 is withdrawn because of Applicants’ persuasive arguments.
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a. Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification discloses an expression vector pcDNA3.1 (+)/G-CSF (T116C)-Tf (SEQ ID NO: 21) [0101]. In addition, the reference discloses SEQ ID Nos: 6, 7 and 8. [0094, 0095 and 0096; Fig.1-3]. This meets the written description provisions of 35 USC 112, (a) or first paragraph. However, the specification does not disclose an expression vector comprising a gene encoding a fusion protein in which transferrin is peptide-bonded to a G-CSF (granulocyte-colony stimulating factor) mutant protein having at least 80% amino acid sequence homology to SEQ ID NO: 1 and in which the 116th threonine is substituted with a cysteine. The specification does not provide written description to support the genus encompassed by the instant claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 

Although, the specification supports SEQ ID NOs: 6, 7, 8, 21 and provides general teachings concerning making of expression vector comprising a gene encoding a fusion protein in which transferrin fused to G-CSF (specification, pages 20-24), the specification has not provided sufficient description for the broad genus of G-CSF (granulocyte-colony stimulating factor) mutant protein having at least 80% amino acid sequence homology to SEQ ID NO: 1 and in which the 116th threonine is substituted with a cysteine.
 The art teaches that even if an active, binding site, or conserved domain were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active, binding site or conserved domain must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore a single substitution of an amino acid residue is often sufficient to destroy the activity of a protein (Kolchanov, 1988, Journal of Molecular Evolution, Volume 27, pages 154-162; Pasquo, 2012, PLoS ONE, Volume 7, Issue 2, e32555).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999.
Conclusion
.	7. No claims are allowed.
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645  

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645